Gilbert, J.
1. The court did not err in overruling the demurrer to the petition.
2. A tax fi. fa. issued against the “Lou Jackson estate” was void, and the purchaser at a sale thereunder received no title. Ayer v. Chapman, 146 Ga. 608 (91 S. E. 548).
3. The verdict was demanded by the evidence; and it is not necessary to pass upon the rulings complained of in various other grounds of the motion for new trial. Judgment affirmed.

All the Justices concur.

3. G. Bell, for plaintiff in error. Vance Custer Jr., contra.